By Judge Melvin R. Hughes, Jr.
After the jury returned its verdict for $5,458.38 for plaintiff, the plaintiff moved for additur or in the alternative, a new trial. Defendants opposed the motion.
I have decided to grant the motion for additur. The amount of the jury’s award matches the amount of the special damages in the case to the penny. There was direct conflict in the evidence as to how and why the accident happened. And while there was cross-examination by the defendant regarding the plaintiffs prior medical history involving similar injuries and complaints, I do not believe this deprived the plaintiff of the damages in the case from being a fixed, constituent element of any award in her favor.
Accordingly, under § 8.01-383(B) the Court finds the jury award inadequate and requires the defendant pay the plaintiff $5,000.00 in excess of the recovery found in the verdict for a total of $10,458.38 or else submit to a new trial.